Citation Nr: 1725122	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism), now also claimed as secondary to diabetes. 

2.  Entitlement to an evaluation in excess of 30 percent for chronic respiratory distress (previously evaluated as residuals of pulmonary embolism).

3.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the right knee (previously evaluated as right knee instability, post-operative).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to July 1979 and from March 1981 to October 1987.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Initially, the Board notes that the Veteran initiated an appeal as to all issues in the January 2012 rating decision, including the separately evaluated residual scars from the right knee surgery; however, he limited his appeal to the above issues in the February 2013 substantive appeal.  He did not perfect an appeal as to the other issues.  In addition, the Veteran initiated a claim for a total disability rating based on individual unemployability due to service-connected disabilities during the course of the appeal, which the RO granted in a January 2013 rating decision.  Based on the foregoing, the issues in appellate status are as stated above.

The Veteran was scheduled for a hearing before the Board at the RO in October 2015; however, he cancelled his request in a written statement that same month.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In May 2016, the Board remanded the issues currently on appeal.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard as to the claims decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
During the pendency of this appeal, in August 2016, the RO granted the Veteran an increase of his evaluation of chronic respiratory distress (pulmonary embolism) from 30 percent disabling to 100 percent disabling effective September 18, 2015.  However, inasmuch as a higher rating is available for the period prior to September 18, 2015, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to an evaluation in excess of 20 percent for osteoarthritis of the right knee (previously evaluated as right knee instability, post-operative) is  addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  COPD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected chronic respiratory distress.

2.  For the period prior to September 18, 2015, the Veteran's chronic respiratory distress is manifested by shortness of breath, chest pain, hemoptysis, cough with purulent sputum and blood-tinged sputum with Forced Expiratory Volume in One Second (FEV-1) of 56 to 70 percent predicted; or, FEV-1 to Forced Vital Capacity (FVC)(FEV-1/FVC) of 56 to 70 percent; or, Diffusion Capacity of the Lung of Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 percent predicted, without more severe manifestations. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, to include as secondary to service-connected chronic respiratory distress have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for a rating in excess of 30 percent for chronic respiratory distress have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.96, 4.97, Diagnostic Code 6844 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, hearing testimony, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for service connection for COPD and an increased rating for chronic respiratory distress.

I.  Background 

The Veteran's service treatment records (STRs) reflect that the Veteran suffered from a pulmonary embolism for which he underwent surgery.  During a January 1975 Report of Medical History (RMH), the Veteran reported no breathing conditions to include no shortness of breath, asthma, pain or pressure in the chest, chronic cough.  A January 1979 Report of Medical Examination (RME) reflects that the examiner noted that the Veteran's lungs and chest were normal and furthermore noted no respiratory conditions.  A July 1979 RME reflects again that the Veterans lungs and chest were normal with no mention of a respiratory condition.  During a March 1982 RMH, the Veteran reported no asthma, shortness of breath, pain or pressure in chest, or chronic cough.  The examiner noted a history of year round sinus problems, for which the Veteran took medication for temporary relief.  The Veteran's post-service treatment records include VA treatment records as well as private sleep studies.  Such reflect a diagnosis of and treatment for respiratory conditions to include COPD beginning in 2004.   

During a March 1988 VA general medical examination, the Veteran reported that in 1983 he had a sudden onset of chest pain and shortness of breath.  He reported that he was diagnosed with a pulmonary embolus.  The Veteran reported that at the time of the examination, he had shortness of breath on exertion such as walking or climbing stairs and an occasional dry cough.  He denied any chest pain or other symptoms.  The examiner diagnosed acute pulmonary embolism by history.  Upon physical examination, it was noted that the Veteran had chronic sinusitis which resulted in congestion and drainage.  Pulmonary Function Testing (PFT) revealed FEV-1 of 66 percent predicted, FEV-1/FVC of 87 percent and DLCO (SB) of 31.64 predicted. 

During an October 2004 VA general medical examination, the Veteran reported that he suffered from chronic sinusitis, deviated nasal septum which resulted in headaches, sinus attacks, and incapacitating episodes.  He also noted that he suffered from S/P pulmonary embolus.  The Veteran reported that he had a cough with sputum, pain or discomfort over the chest area on exertion and mild hemoptysis that did not require hospitalization.  Furthermore, he noted that he did not require or receive treatment for his S/P pulmonary embolus.  Upon physical examination, the examiner not that the Veteran's breath sounds were symmetric, no rhonchi or rales, and that the Veteran's expiratory phase was within normal limits.  PFT testing revealed FEV-1 of 76 percent predicted before bronchodilator and 69 percent predicted after bronchodilator.  The examiner noted no discrepancy between the PFT findings and the clinical examination.  Furthermore, he noted that a DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  X-rays showed S/P open reduction of fracture, with hardware along each maxillary sinus.  The examiner diagnosed the Veteran with chronic sinusitis with left deviated nasal septum and status post pulmonary embolism with not complications secondary to his pulmonary disease.  

During an October 2007 VA general medical examination, the Veteran reported sinus problems which resulted in headaches, hoarseness of the voice, pain, and incapacitating episodes.  Antibiotic treatments were required for his sinusitis.  Furthermore, he noted interference with breathing through his nose.  The Veteran reported no purulent discharge from the nose or crusting.  Furthermore, he reported as a result of his pulmonary embolism and resulting respiratory condition, he had orthopnea and shortness of breath with walking 200 feet and at rest.  He reported no loss of appetite, hemoptysis, cough with purulent sputum and daily cough with blood-tinged sputum.  He reported asthma attacks but that he did not contract infection easily from his respiratory condition.  He reported no episodes of respiratory failure requiring respiration assistance from a machine.  He noted that he did not receive or require treatment for his respiratory condition.  Upon physical examination, the examiner noted that the Veteran's breath sounds were symmetric, with no rhonchi or rales, and his expiratory phase was within normal limits.  PFT testing revealed FEV-1 of 64 percent predicted before bronchodilator and 63 percent predicted after bronchodilator and FEV-1/FVC of 83 percent before bronchodilator and 84 percent after bronchodilator.  The examiner found a discrepancy between the PFT findings and the clinical examination which was obstructive airways diseases with a restrictive component.  A DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  

The examiner diagnosed the Veteran with status post facial bone surgery and left deviated nasal septum without any chronic sinusitis and noted subjective pain, headaches, and that hoarseness and difficulty breathing were constant.  The examiner noted an objective history of a diagnosis with normal X-ray findings for sinusitis with positive findings for facial surgery, but no finding of bacterial rhinitis.  Furthermore, he diagnosed the Veteran with status post pulmonary embolism with subjective shortness of breath after walking 200 feet and an objective history that supports such diagnosis.  The examiner noted that the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure.  The examiner noted that the Veteran's pulmonary embolism resulted in obstructive airways disease with a restrictive component.  

During a September 2011 general medical examination, the Veteran reported that he had hemoptysis, a cough with purulent sputum, a daily cough with blood-tinged sputum, orthopnea and shortness of breath at rest.  He reported that he has not lost his appetite but that he must sleep sitting up.  The Veteran reported no asthma attacks but that he contracts infection easily from his respiratory condition although antibiotics are not needed.  He reported that he does not need bed rest or treatment by a physician and only 1 episode of respiratory failure requiring respiration assistance from a machine.  He reported that he did not receive any treatment for his respiratory condition nor did he require outpatient oxygen therapy.  He noted that he could not run, play sports, walk or climb.  Upon physical examination, the examiner noted that the Veteran's chest and lungs were abnormal revealing wheezing, rhonchi, and cough.  The examiner was unable to conduct PFT testing as the Veteran had a tracheostomy tube.  The examiner diagnosed chronic respiratory distress secondary to pulmonary embolism and coronary artery disease.  The examiner found the subjective factor of difficult breathing and the objective factors of rhonchi, wheezing, and labored breathing.  The examiner stated that as a result the Veteran had chronic respiratory failure with carbon dioxide retention.  The examiner found no complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The examiner stated that the residuals of the Veteran's pulmonary embolism were labored breathing and severe dyspnea.  The examiner noted that the Veteran was unable to work due to shortness of breath.

During a December 2011 addendum, the examiner noted that the Veteran's chronic respiratory disease was secondary to his pulmonary embolism. 

During a Respiratory Conditions Disability Benefits Questionnaire (DBQ) completed in November 2012, the examiner diagnosed the Veteran with a pulmonary embolism.  The Veteran reported that he was diagnosed with such in 1983 and continued to suffer from shortness of breath.  His condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators or antibiotics.  However it did require outpatient oxygen therapy but not continuous.  The examiner found that the Veteran had respiratory failure.  PFT testing was not conducted as the Veteran had a tracheotomy.  The examiner found that the Veteran had chronic respiratory distress S/P pulmonary embolism with shortness of breath on exertion which limited employment.  

During a July 2016 DBQ, the examiner diagnosed the Veteran with COPD and obstructive sleep apnea.  The Veteran reported that he suffered a pulmonary embolism while in the military, but that such has not recurred since.  However, he indicated that he did develop COPD and sleep apnea.  The Veteran reported that he was unable to tolerate a CPAP machine and therefore the Veteran received a tracheostomy in 2011.  The Veteran further noted that he suffered from congestive heart failure as well as other conditions which required to him to be wheelchair bound.  The examiner noted that the Veteran's respiratory conditions did not require corticosteroid medications, oral bronchodilators, antibiotics, but did require inhaled medications.  Furthermore, the Veteran's condition did require outpatient oxygen therapy but not continuous therapy.  PFT testing was last conducted in 2007 and revealed FEV-1 of 70 percent and FEV-1/FVC of 80 percent pre-bronchodilator.  However, the examiner reported that the PFT results were not indicative of the Veteran's current pulmonary function.  The examiner found that the Veteran had a complex medical history and it was not possible for the examiner to distinguish between symptoms caused by the service-connected chronic respiratory distress and other diagnosed respiratory conditions including COPD, sleep apnea, and tracheomalacia and tracheostomy. 

During a July 2016 DBQ medical opinion, the examiner found that the Veteran's COPD was less likely than not incurred in or caused by the Veteran's service.  The examiner noted that the Veteran's STRs indicated that the Veteran had a pulmonary embolism during service, but that his medical examination at the time of his separation did not indicate any respiratory pathology.  Furthermore, the examiner noted that the Veteran's medical records had no documentation to indicate that the Veteran developed any respiratory disability within five years of discharge.  The examiner stated that as there was "no evidence to indicate continuity and chronicity, it is the opinion of this examiner that it is less likely than not that the Veteran's current COPD manifested in or is otherwise related to his military service, including the in-service treatment for a pulmonary embolism."  In addition, the examiner found that the Veteran's current respiratory disability appears to be a separate diagnosis and not caused by or aggravated by the pulmonary embolism in service.  In addition, the examiner stated that it was less likely than not that the Veteran's current respiratory disorder was caused by or permanently aggravated by his service-connected chronic respiratory distress (previously evaluated as residuals of pulmonary embolism).

II.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.   § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has generally contended that he has COPD as a result of his service, or in the alternative, such was caused or aggravated by his service-connected service-connected chronic respiratory distress or as the result of his non-service connected diabetes. 

The Board notes that the Veteran has a current diagnosis of COPD; therefore the first element of service connection, whether for direct, presumptive or secondary service connection, is met. 

As for presumptive service connection and service connection based on continuity of symptomatology, COPD is not a chronic disease subject to such forms of service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, presumptive service connection or service connection based on continuity of symptomatology is not warranted. 

As far as direct service connection, the Board notes that the Veteran had a pulmonary embolism during service, but his STRs are silent for any complaints, treatment or diagnosis of COPD.  In addition, the Veteran did not exhibit symptoms of or was diagnosed with COPD, within one year of service discharge.  Furthermore, as for the nexus element of direct service connection, the July 2016 VA examiner stated that the Veteran's COPD was less likely than not incurred in or caused by the Veteran's service.  The examiner found no objective evidence connecting the Veteran's COPD directly to his active duty service.  This opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board affords great probative weight to the VA examiner's opinion.  As there is no contrary opinion of record, and as the Veteran is missing essential elements of direct service connection, direct service connection is not warranted.  

As for secondary service connection, while the October 2007 VA examiner stated that the Veteran's pulmonary embolism resulted in obstructive airways disease with a restrictive component and the September 2011 examiner stated that the Veteran's chronic respiratory distress was secondary to pulmonary embolism and coronary artery disease and further explained in a December 2011 addendum that the Veteran's chronic respiratory disease was secondary to his pulmonary embolism, neither discussed the Veteran's COPD.  Furthermore, the July 2016 VA examiner specifically found that the Veteran's COPD was less likely than not caused by or permanently aggravated by his service-connected chronic respiratory distress.  As the July 2016 examiner provided sound medical explanations and rationales for his opinion, the Board finds it very probative.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, while the Veteran has also claimed that his COPD is due to his diabetes, he is not service connected for diabetes.  Therefore, he cannot be service connected for a condition, COPD, secondary to a non-service connected condition, diabetes.  As such, secondary service connection is not warranted.  

The Board has also considered the Veteran's statements that his COPD is related to his military service.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the question of causation or aggravation of COPD involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the respiratory system.  There is no indication that the Veteran possesses such specialized knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion regarding the etiology of his sleep apnea is non-probative evidence.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his COPD and his active duty service and his service-connected chronic respiratory distress.  In contrast, the July 2016 VA examiner took into consideration all the relevant facts in providing opinions.  Therefore, the Board accords great probative weight to the VA examiner's opinion.

Consequently, the Board finds that the Veteran's COPD is not shown to be causally or etiologically related to a disease or injury incurred in or aggravated during active service, and is not caused or aggravated by any of the Veteran's service-connected disabilities, to include his chronic respiratory distress.  Therefore, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claim 

The Veteran is currently in receipt of a noncompensable rating effective October 14, 1987, a 30 percent rating effective September 21, 2004, and a 100 percent rating effective September 18, 2015.  He contends that such disability is more severe than the currently assigned rating, and as such, an increased rating is warranted.  The Veteran's claim was received in October 2010 and therefore the appeal period begins in October 2009.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.          § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's chronic respiratory distress is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6844, for "post-surgical residual (lobectomy, pneumonectomy, etc.)."  Pleural cavity injuries and other disorders under Diagnostic Codes 6840 through 6845 are evaluated under a general rating formula for restrictive lung disease.

Under Diagnostic Code 6844, a 30 percent rating is warranted where FEV-1 is 56 to 70 percent of predicted, or; the ratio of FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) is 56 to 65 percent of predicted. 

A 60 percent rating is warranted where FEV-1 is 40 to 55 percent of predicted value, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent (total) rating is warranted if FEV-1 is less than 40 percent of predicted value, or; with FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; with cor pulmonale (right heart failure), or; with right ventricular hypertrophy, or; with pulmonary hypertension (shown by Echo or cardiac catheterization), or; with episode(s) of acute respiratory failure, or if the Veteran requires outpatient oxygen therapy. 

Effective on October 6, 2006, prior to the receipt of the Veteran's claim for an increased rating, VA added provisions that clarify the use of pulmonary function test (PFT) results in evaluating respiratory conditions, but do not alter specific ratings under the affected diagnostic codes.  See 71 Fed. Reg. 52459 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96 (d)).  This regulation entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven subsections.  38 C.F.R. § 4.96 (d)(1)-(7).

PFTs are required except: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96 (d)(1). 

If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2). 

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96 (d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96 (d)(4). 

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96 (d)(5). 

When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96 (d)(6). 

Finally, if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96 (d)(7).

Here, the Veteran contends that a rating in excess of 30 percent for his chronic respiratory distress is warranted so as to more accurately reflect the severity of his symptomatology.  The Board notes that the Veteran's chronic respiratory distress is rated as 100 percent disabling as of September 18, 2015.  As such is the maximum rating available for chronic respiratory distress, the below analysis will focus on the period prior to September 18, 2015. 

After a careful review of the evidence of record, the Board finds that the Veteran's chronic respiratory distress does not warrant a rating in excess of 30 percent under Diagnostic Code 6844.  In this regard, the Board finds that, for the entire appeal period prior to September 18, 2015, the Veteran's service-connected chronic respiratory distress is manifested by shortness of breath, chest pain, hemoptysis, cough with purulent sputum and blood-tinged sputum, with PFT testing of no greater than FEV-1 of 56 to 70 percent of predicted, or; the ratio of FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted, without more severe manifestations so as to warrant an increased rating.

As previously noted, a 60 percent rating is warranted where FEV-1 is 40 to 55 percent of predicted value, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Throughout the period prior to September 18, 2015, the Veteran's chronic respiratory distress has not resulted in such test results.  The Board notes that the VA examinations conducted during the appeal period do not contain any PFT testing as the Veteran had a tracheostomy and therefore such testing could not be conducted.  However, testing completed in March 1988, October 2004, and October 2007 revealed test results well within those indicative of a 30 percent rating.  The Board notes that during the March 1988 examination, the examiner noted a DLCO (SB) of 31.64 predicted, but such does not appear to be consistent with the remainder of the medical record.  Furthermore, the Veteran's treatment records also fail to demonstrate test results reaching those required for a 60 percent rating.  As such, a rating of 60 percent disabling is not warranted.  

Furthermore, as noted a 100 percent rating is warranted if FEV-1 is less than 40 percent of predicted value, or; with FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; with cor pulmonale (right heart failure), or; with right ventricular hypertrophy, or; with pulmonary hypertension (shown by Echo or cardiac catheterization), or; with episode(s) of acute respiratory failure, or if the Veteran requires outpatient oxygen therapy.  Throughout the appeal period prior to September 18, 2015, the Veteran's chronic respiratory distress has not resulted in such test results.  Specifically neither the VA examiners nor the Veteran's treatment records have revealed such test results.  Again, the Board notes the outlier DLCO (SB) result in March 1988, well before the appeal period, and notes that such does not appear to be in keeping with the remainder of the medical evidence.  Furthermore, prior to September 18, 2015, neither the VA examinations or his treatment records have reflected that the Veteran suffered from heart failure, ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or that he required outpatient oxygen therapy.  Therefore, a 100 percent rating is not warranted.  

In reaching the above conclusions, the Board has considered the Veteran's statements with regard to the severity of his service-connected chronic respiratory distress.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain or shortness of breath.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his treatment and VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his chronic respiratory distress, and the Board finds that the testimony and statements by the Veteran are credible. 

However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board has considered whether further staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected respiratory distress ; however, the Board finds that his symptomatology has been stable for the appeal period.  Therefore, assigning further staged ratings for such disability is not warranted.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for chronic respiratory distress, prior to September 18, 2015.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Service connection for COPD is denied. 

A rating in excess of 30 percent disabling for chronic respiratory distress is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board further notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal in September 2011, November 2012,  and July 2016, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, such testing should be accomplished in connection with the examination conducted on remand.  Additionally, the examiner will be requested to offer a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained for consideration in the Veteran's appeal.  The Veteran should also be provided with an opportunity to identify and provide a release for any private treatment providers who have treated him for his osteoarthritis of the right knee so that VA may obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected osteoarthritis of the right knee.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should explain the reasons for the conclusions reached. 

The examiner should identify the nature and severity of all manifestations of the Veteran's osteoarthritis of the right knee.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's low back disability on his daily activities and employability.

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's osteoarthritis of the right knee conducted during the course of the appeal in September 2011, November 2012,  and July 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


